Citation Nr: 1143978	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-01 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent for service-connected right knee osteoarthritis, status post patellar realignment and medial meniscectomy, for the portion of the claim/appeal period prior to October 27, 2008.

2.  Entitlement to an evaluation higher than 30 percent for service-connected right knee osteoarthritis, status post arthroplasty, for the portion of the claim/appeal period from December 1, 2009, forward.   


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service from July 1972 to February 1976 and from November 1976 to September 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

During the course of this claim/appeal, in the March 2009 rating decision, the Veteran was granted a temporary evaluation of 100 percent effective October 27, 2008, based on surgical treatment necessitating convalescence following his right knee replacement surgery.  He was also awarded a 100 percent evaluation from December 1, 2008, under Diagnostic Code (DC) 5055.  An evaluation of 30 percent under DC 5055 was assigned effective December 1, 2009.  

Because the Veteran is already in receipt of a 100 percent disability evaluation for his right knee for the period from October 27, 2008, to November 30, 2009, that period will not be considered as part of our review.  The Board will consider only whether the Veteran is entitled to an increased rating for his right knee disability for the period prior to October 27, 2008, and for the period on and after December 1, 2009, as reflected on the first page of this decision.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

For reasons explained below, the Board finds that a remand for further evidentiary development is required before proceeding to adjudicate the merits of the Veteran's claim seeking a higher disability rating for his service-connected right knee disability.  

The Board initially notes that the Veteran alleged, in a statement dated in January 2011, that his right knee disability has worsened.  He was last afforded with a medical examination in connection with his claim in October 2006, approximately five years ago and prior to his total knee arthroplasty.   

Governing regulations provide that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran which takes into account the records of prior examinations and treatment as well as to provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, the U.S. Court of Appeals for Veterans Claims has held that an appeal of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where the factual findings show distinct time periods in which the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Thus, in light of the foregoing, the Board finds that a remand for a contemporaneous medical examination to assess the current nature and extent of symptomatology associated with his service-connected right knee disability, as well as the potential applicability of staged ratings, is warranted in this case.  38 U.S.C.A. § 5103A (West 2002); Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

In addition, the Veteran's representative wrote in his October 2011 brief that the Veteran's treatment records from late 2004 to October 2008 are missing from the record.  Upon review, the Board observes that treatment records from late 2004 to October 2006 are indeed included in the record.  However, aside from treatment records from Puget Sound Orthopedics dated in October 2008 and November 2008 pertaining to the right knee total arthroplasty, there are no subsequent treatment records in the claims file.  In consideration of the foregoing, we find that treatment records from October 2006 to the present pertaining to treatment for the Veteran's right knee should be obtained and associated with the claims folder on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary authorization from the Veteran (e.g., a completed and signed VA Form 21-4142) and any additional information deemed necessary, obtain all outstanding treatment records pertinent to his claimed right knee disability from October 2006 to the present, and associate them with the claims file.  The search should include any archived or retired records, if appropriate.  If no records are available, please make specific note of that fact in the claims file and include a memorandum of unavailability which documents all efforts at obtaining the evidence, in the record.  As outlined in 38 C.F.R. §3.159(e), all procedures regarding notification of the inability to obtain records should be followed, if appropriate. 

2.  Thereafter, schedule the Veteran for examination to determine the current level of severity of his right knee disability.  The claims file, to include a copy of this Remand, must be available to the examiner in conjunction with the requested examination.  The examiner should indicate in the report that the claims file was reviewed.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report. 

a.  Based on review of the claims folder and evaluation of the Veteran, the examiner should identify any and all symptomatology the Veteran has manifested (1)from September 2006 to October 27, 2008 and (2) from December 2009 forward, which is attributable to his service-connected right knee disability, to include range-of-motion findings.  

b.  The extent of any incoordination, weakened movement, and fatigability on use due to pain must also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination as well as on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

c.  In providing any opinion, the examiner must consider any statements the Veteran submits (or has submitted) on his own behalf, regarding symptoms he experiences, and consider the credibility of those statements in light of confirming or contradicting evidence of record, including objective findings.

d.  The examiner should distinguish, to the extent possible, between symptomatology resulting from the Veteran's service-connected right knee disability and any non-service-connected disorders which affect the right knee.  If it is medically infeasible to distinguish the symptomatology resulting from the disorders, the examiner should so state in the examination report and explain why that is so.

e.  The examiner should comment on whether the Veteran's torn ACL and medial meniscus tear was in any way caused or aggravated (permanently worsened as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability) by the Veteran's right knee disability and/or treatment related thereto, as has been contended by the Veteran.  

f.  The examiner must provide a comprehensive report including complete rationale for all conclusions reached.

g.  Note: It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the examiner should clearly and specifically so specify in the report, and explain why this is so.  Because the Board is under judicial directive generally not to accept inconclusive opinions, a clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After any additional notification and/or development deemed necessary is undertaken, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case with an appropriate period of time for response by the Veteran and his representative.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

